DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 24 and 25 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Cook et al. (US 2016/0052696, hereinafter ‘Cook’).
Cook discloses a building insulation system, comprising: a bag (12) having a first surface, a second surface, a first end, a second end, a first side and a second side that forms a hollow compartment (see Figs. 1-6); and an inlet port (32) located at the first end and adapted to receive a hose that is connected to a hopper machine filled with insulation material (functional recitation).
Regarding the limitation “the insulation material is a rigid insulation consisting of a closed-cell light weight and resilient expanded polystyrene with advanced metallic polymer facers and white wove facers,” because the insulation material itself is not part of the claimed subject matter, limitations directed to the insulation material are not patentably limiting.
It has been held that the recitation that an element is "adapted to" perform a function is not a positive limitation but only requires the ability to so perform.  It does not constitute a limitation in any patentable sense.  In re Hutchison, 69 USPQ 138.
Regarding claim 25 and its limitation “an extension tube is attached to the hose and has a diameter smaller than the diameter of the inlet port to allow transport air to escape around the extension tube,” because the hose itself is not part of the claimed subject matter, limitations directed to the hose are not patentably limiting.

Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
5.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

6.	Claims 1, 6, and 12 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Cook et al. (US 2016/0052696, hereinafter ‘Cook’) in view of Richmond (US 2015/0101272).
Cook discloses a building insulation system, comprising: a bag (10) having a first and a second surface, a first and a second end, and a first and a second side 5that form a hollow compartment (12); an inlet port at the first end of the bag (32); and the hollow compartment filled with an insulation material (30); a hose (50) extending from a hopper machine is connected to 10the inlet port (see Figs. 3, 4); except does not expressly disclose the extension tube as claimed.
However, Richmond teaches a similar insulation system wherein an extension tube (unnumbered, see Fig. 5) is connected between the inlet port (42) and the hose (48), wherein the extension tube has a diameter smaller than a diameter of the inlet port (see Fig. 5) so that transport air is allowed to escape around the extension tube as claimed.
Because Cook and Richmond both teach hoses for spraying insulation, it would have been obvious to one of ordinary skill in the art to substitute the hose with extension tube and space around it in the inlet port taught by Richmond for the hose with no extension tube taught by Cook to achieve the predictable result of spraying insulation into the bag as taught by Cook.
Cook as modified above results in a device wherein the extension tube has a diameter smaller than a diameter of the inlet port so that transport air is allow to escape around the extension tube (when viewed in combination; in light of Cook showing the claimed relative dimensions (see Figs. 3, 4) as well as Richmond showing the relative dimensions (see Fig. 5); and 20the inlet port has a removable cover (34).  
Regarding claim 12, Cook as modified above discloses all limitations of the claim(s) as detailed above except does not expressly disclose the particular dimensions of the inlet port and the extension tube as claimed.
However, it is noted that patent disclosures, like the references applied above, frequently omit dimensions altogether as it has long been known that those dimensions can be varied by those of ordinary skill in the art as a means to adapt to the inventive concept to particular size or use demands. Simply specifying a particular dimension is not a patentable difference over the applied prior art.
It would have been an obvious matter of design choice to make the different portions of the inlet port and extension tube of whatever relative sizes were desired including the specific dimensions of claim 12, since such a modification would have involved a mere change in the proportions of components.  A change in proportion is generally recognized as being within the level of ordinary skill in the art.  In re Reese, 129 USPQ 402.

7.	Claims 4, 5, and 7 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Cook et al. (US 2016/0052696, hereinafter ‘Cook’) in view of Richmond (US 2015/0101272) as applied to claim 1 above, and further in view of Hall et al. (US 5362539, hereinafter ‘Hall’).
Cook as modified above discloses all limitations of the claim(s) as detailed above except does not expressly disclose the vent with removable cover as claimed.
However, Hall teaches a similar insulation assembly being provided with vents (35) on the sides with removable covers (flaps) as claimed.
At the time of the invention, it would have been obvious to a person having ordinary skill in the art to add the vents taught by Hall to the insulation taught by Cook, in order to provide air openings and aid in the installation of the insulation (col. 3, ll. 28-49). 
Alternatively, regarding claim 7, the same vents can be reasonably construed as meeting the scope of being at least one removable member that forms an indentation.  

8.	Claims 7, 16-18, 20, and 21 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Cook et al. (US 2016/0052696, hereinafter ‘Cook’) in view of Richmond (US 2015/0101272) as applied to claim 1 above, and further in view of Allwein et al. (US 5817387, hereinafter ‘Allwein’) and Lembo (US 7780886).
Alternatively with respect to claim 7, Cook as modified above discloses all limitations of the claim(s) as detailed above except does not expressly disclose the indentation formed by a removable member particularly as claimed.
However, Allwein teaches an indentation configured to or capable of aligning with the utilities of a building, such as outlet gang boxes (@36, see Figs, 1, 3, 4) as claimed; except does not expressly disclose the removable member.
Further, Lembo teaches providing an insulation assembly with a removable member (10b) as claimed.
At the time of the invention, it would have been obvious to a person having ordinary skill in the art to add the removable member as taught by Lembo to the insulation assembly taught by Cook as modified above, in order to create an indentation for utilities as taught by Allwein (Abstract).
Cook as modified above results in a device wherein the indentation is capable of aligning with an outlet gang box of a structure; the indentation extends from the first side towards the second side; and the indentation extends across the bag from the first side to the second side (see Allwein Fig. 1).

9.	Claims 9 and 11 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Cook et al. (US 2016/0052696, hereinafter ‘Cook’) in view of Richmond (US 2015/0101272) as applied to claim 1 above, and further in view of Galaton et al. (US 7114926, hereinafter ‘Galaton’) and Haque et al. (US 2008/0251187, hereinafter ‘Haque’).
Cook as modified above discloses all limitations of the claim(s) as detailed above except does not expressly disclose the particular materials as claimed.
However, Galaton teaches it was known to construct insulation using blown closed-cell expanded polystyrene (col. 1, ll. 15-20) since long before the invention by applicant as claimed. 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to construct the device with blown closed-cell expanded polystyrene as taught by Galaton, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. See also Ballas Liquidating Co. v. Allied industries of Kansas, Inc. (DC Kans) 205 USPQ 331.
Further, Haque teaches it was known to construct insulation with metallic polymer facers (para 0009) since long before the invention by applicant as claimed.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to construct the device with facers made of advanced metallic polymer facers as taught by Haque, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. See also Ballas Liquidating Co. v. Allied industries of Kansas, Inc. (DC Kans) 205 USPQ 331.

10.	Claim 10 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Cook et al. (US 2016/0052696, hereinafter ‘Cook’) in view of Richmond (US 2015/0101272) as applied to claim 1 above, and further in view of White (US 2017/0101776).
Cook as modified above discloses all limitations of the claim(s) as detailed above except does not expressly disclose the particular materials as claimed.
However, White teaches it was known to construct insulation materials with woven facing (para 0032) as claimed.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to construct the device with facers made of woven facers as taught by White, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. See also Ballas Liquidating Co. v. Allied industries of Kansas, Inc. (DC Kans) 205 USPQ 331.

11.	Claim 13 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Cook et al. (US 2016/0052696, hereinafter ‘Cook’) in view of Richmond (US 2015/0101272) and Hall et al. (US 5362539, hereinafter ‘Hall’) as applied to claim 4 above, and further in view of Schroth (US 2008/0057334).
Cook as modified above discloses all limitations of the claim(s) as detailed above except does not expressly disclose the vent being mesh as claimed.
However, Schroth teaches providing an insulation assembly with a vent covered my mesh (claims 1, 18) as claimed.
At the time of the invention, it would have been obvious to a person having ordinary skill in the art to add the mesh taught by Schroth to the vent openings taught by Cook as modified above, in order to prevent particulate escape from the insulation assembly as taught by Schroth (claim 1).

12.	Claims 14 and 15 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Cook et al. (US 2016/0052696, hereinafter ‘Cook’) in view of Richmond (US 2015/0101272) and Hall et al. (US 5362539, hereinafter ‘Hall’) as applied to claim 4 above, and further in view of Heffelfinger et al. (US 5987833, hereinafter ‘Heffelfinger’).
Cook as modified above discloses all limitations of the claim(s) as detailed above except does not expressly disclose the removable covers being peel and stick flaps as claimed.
However, Heffelfinger teaches covering openings in an insulation assembly with peel and stick flaps (86) as claimed.
At the time of the invention, it would have been obvious to a person having ordinary skill in the art to add the peel and stick flaps taught by Heffelfinger to the openings taught by Cook as modified above, in order to hermetically seal the openings as taught by Heffelfinger (col. 13, ll. 55-60).


13.	Claim 22 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Cook et al. (US 2016/0052696, hereinafter ‘Cook’) in view of Richmond (US 2015/0101272), Allwein et al. (US 5817387, hereinafter ‘Allwein’), and Lembo (US 7780886) as applied to claim 21 above, and further in view of Hall et al. (US 5362539, hereinafter ‘Hall’) and Heffelfinger et al. (US 5987833, hereinafter ‘Heffelfinger’).
Cook as modified above discloses all limitations of the claim(s) as detailed above except does not expressly disclose the vent or removable covers as claimed.
However, Hall teaches a similar insulation assembly being provided with vents (35) on the sides with removable covers (flaps) as claimed.
At the time of the invention, it would have been obvious to a person having ordinary skill in the art to add the vents taught by Hall to the insulation taught by Cook, in order to provide air openings and aid in the installation of the insulation (col. 3, ll. 28-49). 
Cook as modified above discloses all limitations of the claim(s) as detailed above except does not expressly disclose the removable covers being peel and stick flaps as claimed.
However, Heffelfinger teaches covering openings in an insulation assembly with peel and stick flaps (86) as claimed.
At the time of the invention, it would have been obvious to a person having ordinary skill in the art to add the peel and stick flaps taught by Heffelfinger to the openings taught by Cook as modified above, in order to hermetically seal the openings as taught by Heffelfinger (col. 13, ll. 55-60).


14.	Claim 23 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Cook et al. (US 2016/0052696, hereinafter ‘Cook’) in view of Richmond (US 2015/0101272), Allwein et al. (US 5817387, hereinafter ‘Allwein’), Lembo (US 7780886), Hall et al. (US 5362539, hereinafter ‘Hall’), and Heffelfinger et al. (US 5987833, hereinafter ‘Heffelfinger’) as applied to claim 22 above, and further in view of Galaton et al. (US 7114926, hereinafter ‘Galaton’) and Haque et al. (US 2008/0251187, hereinafter ‘Haque’).
Cook as modified above discloses all limitations of the claim(s) as detailed above except does not expressly disclose the particular materials as claimed.
However, Galaton teaches it was known to construct insulation using blown closed-cell expanded polystyrene (col. 1, ll. 15-20) since long before the invention by applicant as claimed. 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to construct the device with blown closed-cell expanded polystyrene as taught by Galaton, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. See also Ballas Liquidating Co. v. Allied industries of Kansas, Inc. (DC Kans) 205 USPQ 331.
Further, Haque teaches it was known to construct insulation with metallic polymer facers (para 0009) since long before the invention by applicant as claimed.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to construct the device with facers made of advanced metallic polymer facers as taught by Haque, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. See also Ballas Liquidating Co. v. Allied industries of Kansas, Inc. (DC Kans) 205 USPQ 331.


15.	Claim 26 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Cook et al. (US 2016/0052696, hereinafter ‘Cook’).
Cook discloses all limitations of the claim(S) as detailed above except does not expressly disclose the particular dimensions as claimed.
However, it is noted that patent disclosures, like the references applied above, frequently omit dimensions altogether as it has long been known that those dimensions can be varied by those of ordinary skill in the art as a means to adapt to the inventive concept to particular size or use demands. Simply specifying a particular dimension is not a patentable difference over the applied prior art.
It would have been an obvious matter of design choice to make the different portions of the inlet port and extension tube of whatever relative sizes were desired including the specific dimensions of claim 26, since such a modification would have involved a mere change in the proportions of components.  A change in proportion is generally recognized as being within the level of ordinary skill in the art.  In re Reese, 129 USPQ 402.


Response to Arguments
16.	Applicant's arguments filed 7/28/2022 have been fully considered but they are not persuasive.
	Applicant argues that Examiner is not applying the ordinary and customary meaning of “around” by interpreting the space shown in Cook as allowing transport air to escape around a portion of the extension tube, and thus meeting the scope of the claims. Applicant’s assertion is that the term “around” inherently requires completely encircling the subject. This argument has been considered, however is not persuasive.
	Referencing the website noted by Applicant, https://www.dictionary.com/browse/around, another common way to define the term “around” is on the edge, border, or outer part of. As Examiner is required to interpret claim terms based on their broadest reasonable interpretation, and nothing about the definition “on the edge, border, or outer part of” requires the complete encircling of the subject as argued by applicant, the previous interpretation stands. 
	Examiner further notes belief that Applicant is applying an overly rigid standard to the definitions that Applicant has provided. As an example, based on Applicant’s provided definition (1), If a speaker has a group of people surrounding them in three-quarters of a complete circle, the usage The crowd gathered around, would still be accurate, as one of ordinary skill in the art would readily recognize.
	Applicant next argues that the Office Action’s statement "Figs. 3 and 4 of Cook clearly show a space between the inlet port opening and the hose that would allow transport air to escape during the insulative material insertion" and that the differing diameters shown by Cook "would allow the user to move the hose/extension tube to be centered in the inlet port opening such that air would be allowed to escape around the full perimeter of the hose/tube, insomuch as such can be interpreted as being required by the claims" is conclusory and not based on fact. This argument has been considered, however is not persuasive. 
The fact is that Cook’s Figures show a difference in size between the hose and the inlet port opening. That is clear in Cook Figures 3 and 4. 
	It is also fact that Applicant’s claim limitation at issue, “so that transport air is allows to escape around the extension tube” is a functional claim limitation. The differing diameters is the structural limitation which needs to be met, which Cook does, as set forth above. Because the diameters of Cook differ, a user could hold the Cook hose centered in the inlet port and meet the scope of the functional limitation allowing air to escape around the tube, as applicant argues is required. 
	While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.  Apparatus claims cover what a device is, not what a device does.  A claim containing a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior apparatus teaches all the structural limitations of the claims.  In re Schreiber, 128 F.3d 1473, 1477-78,44USPQ2d, 1429, 1431-.2 (Fed. Cir. 1997); Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469 ,15 USPQ2d 1525, 1528 (Fed. Cir. 1990); Ex parte Masham, 2USPQ 2d 1647 (Bd. Pat. App. & Inter. 1987).
	Nothing about the Office Action’s explanation is a wholly unsupported conclusory statement as argued by Applicant, but rather an interpretation based on the facts of the references and the general knowledge of those of ordinary skill in the art at the time of the invention, which is absolutely permissible.
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
	For the reasons stated above, as well as those set forth in the rejections above, applicant’s arguments are not persuasive and the rejections are maintained.


Conclusion
17.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
18.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER N. HELVEY whose telephone number is (571)270-1423. The examiner can normally be reached Monday-Friday 10am-7pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on 571-272-4544. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER N HELVEY/Primary Examiner, Art Unit 3734                                                                                                                                                                                                        
August 6, 2022